Citation Nr: 0529759	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  97-27 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUE

Whether the character of the appellant's discharge precludes 
entitlement to certain Department of Veterans Affairs (VA) 
benefits.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The appellant had honorable active military service from July 
1961 to July 1966, and a period of active military service 
from July 1966 to July 1972 from which he was dishonorably 
discharged.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 decision in which the RO 
determined that the appellant's dishonorable period of 
service precluded entitlement to service connection for post-
traumatic stress disorder (PTSD). The appellant filed a 
notice of disagreement (NOD) in June 1996 and the RO issued a 
statement of the case (SOC) in July 1996. The appellant filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans Appeals) in August 1996.

In August 1998, the Board remanded the case to the RO for 
further evidentiary development and readjudication consistent 
with applicable law and regulations. The RO continued the 
denial of the claim, and returned the matter to the Board. In 
June 2000, the Board again remanded the case to the RO for 
completion of the actions requested in August 1998. Per the 
Board's instruction, the RO obtained additional evidence, but 
continued the denial of the claim (see September 2000 
supplemental SOC (SSOC)). Hence, this matter was returned to 
the Board for further appellate consideration.

In April 2002, the Board entered a decision determining that 
the character of the appellant's discharge from service 
constituted a bar to certain VA benefits; hence, the appeal 
was denied. The appellant appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court). 
In January 2003, the Office of the VA General Counsel filed a 
motion to vacate the prior Board decision and remand the 
matter to the Board (Secretary's motion). By order dated in 
January 2003, the Court granted the Secretary's unopposed 
motion, vacated the Board's April 2002 decision, and remanded 
the matter to the Board for further action consistent with 
the Secretary's motion.

In August 2003, and in response to points raised in the 
Secretary's motion, the Board remanded the appellant's claim 
to the RO for the sole purpose of ensuring that all duties to 
notify and assist imposed by the Veterans Claims Assistance 
Act of 2000 (VCAA) had been accomplished.  After 
accomplishing further action, the RO continued the denial of 
the matter on appeal.  

In August 2004, the Board remanded this matter to the RO for 
further development, to specifically include arranging for 
the veteran to undergo examination to obtain a VA psychiatric 
opinion.  After accomplishing the requested action, the RO 
continued the denial of the claim (as reflected in February 
and June 2005 supplemental SOCs (SSOCs), and has since 
returned the matter to the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the claim on appeal has been accomplished.

2.  In May 1972, the United States Court of Military Appeals 
denied the appellant's appeal of a conviction from a general 
court-martial of murder; his sentence included discharge from 
military service under dishonorable conditions.

3.  There is no competent and persuasive evidence even 
suggesting that the appellant was insane at the time of the 
offense that resulted in his discharge by general court-
martial and subsequent discharge; rather, the pertinent, 
objective evidence on this question tends to indicate that he 
was not then insane.  


CONCLUSION OF LAW

The appellant's discharge from his July 28, 1966, to July 2, 
1972, period of service constitutes a bar to certain VA 
benefits. 38 U.S.C.A. §§ 101, 5107, 5303 (West 2002); 
38 C.F.R. § 3.12 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim for whether the 
character of the appellant's discharge precludes entitlement 
to certain VA benefits has been accomplished.

Through a July 1996 SOC, as well as an August 1997 SSOC, a 
January 2000 SSOC, a September 2000 SSOC, a January 2004 
notice letter from the RO, a February 2004 SSOC, an October 
2004 notice letter, and SSOCs in February 2005 and June 2005, 
the RO notified the appellant and his representative/attorney 
of the legal criteria governing the claim, the evidence that 
had been considered in connection with the appeal, and the 
bases for the denial of the claim.  They were also afforded 
the opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claims and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the January 2004 and October 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the appellant that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The RO also requested that the appellant identify any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  Furthermore, the appellant was requested to 
provide the RO with any evidence or information in his 
possession pertaining to his claim.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
indicated above, all four content of notice requirements have 
been met in connection with the claim herein decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
after the May 1996 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the appellant.  In this 
regard, the Court has also held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that, with respect to the 
matter herein decided, any delay in issuing the section 
5103(a) notice was not prejudicial to the appellant because 
it did not affect the essential fairness of the adjudication, 
in that the claim was fully developed and re-adjudicated 
after notice was provided.  

As indicated above, the July 1996 SOC, as well as the August 
1997 SSOC, the January 2000 SSOC, the September 2000 SSOC, , 
the January 2004 notice letter, the March 2004 SSOC, the 
October 2004 notice letter, and the February and June 2005 
SSOCs notified the appellant what was needed to substantiate 
his claim and also identified the evidence that had been 
considered with respect to the claim.  Furthermore, in the 
January 2004 and October 2004 notice letters, the RO advised 
the appellant of VA's responsibilities to notify and assist 
him in his claim, and, after the notice letters, SOC, and 
SSOCs, the appellant was afforded an opportunity to respond.  
The claim was recently adjudicated in light of all pertinent 
evidence and legal authority in February 2005 (as reflected 
in the SSOC), and the June 2005 SSOC specifically addresses 
RO action to satisfy the VCAA duties to notify and assist in 
connection with the claim currently under consideration.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist.  The appellant's service medical 
records are associated with the claims file, as are his 
service personnel records, and records documenting his court 
martial proceedings and appeal.  The Board remanded this case 
in August 2004 for, in pertinent part, a VA psychiatric 
opinion from the same VA psychiatrist who submitted a letter 
dated in July 1999.  This VA psychiatrist provided an opinion 
in January 2005 examination report, as well as a May 2005 
addendum, based on a review of the appellant's claims file.  
Significantly, the record does not indicate that there is any 
existing evidence pertinent to the claim that needs to be 
obtained.

As discussed in more detail below, the appellant's attorney 
has requested in several letters dating since March 2004 that 
VA locate a service "Sanity" psychiatric report that was 
allegedly written some time around January 1970.  As will be 
explained, all known service psychiatric records regarding 
the appellant have been obtained.  The RO has attempted to 
locate additional records from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The RO has also 
obtained records from the Clerk of the Court of the United 
States Army Judiciary regarding the appellant's General Court 
Martial in July 1970 and subsequent appeal to the Court of 
Military Appeals in May 1972.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20. 1102 (2004).

The Board also finds that no further development to obtain 
any additional evidence needed to adjudicate the claim on 
appeal is warranted.  In this regard, the appellant's 
attorney contends that the January 2005 VA psychiatric 
examination report and the May 2005 addendum report from that 
examiner are inadequate, suggesting that further examination 
and opinion is needed.  However, for the reasons expressed 
below, the Board disagrees with this contention, and finds 
that the current record provides a sufficient basis upon 
which to fairly adjudicate the current claim.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.

II.  Legal Criteria

VA benefits are not generally payable unless the period of 
service upon which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  See 38 U.S.C.A. §§ 101(2), 101(18); 38 C.F.R. 
§ 3.12(a).  The discharge or dismissal by reason of a general 
court-martial shall bar all rights of such person under laws 
administered by the Secretary.  38 U.S.C.A. § 5303(a); 
38 C.F.R. § 3.12(c)(2).  However, if it is established that 
the person in question was insane at the time of committing 
the offense leading to the discharge, that person is not 
precluded from benefits by that discharge. 38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a). 

This regulation provides for three circumstances which the 
United States Court of Appeals for Veterans Claims (the 
United States Court of Veterans Appeals prior to March 1, 
1999)(Court), noting the "obvious drafting defects" of the 
regulation, indicated should be modified by applying the 
phrase "due to a disease." Zang v. Brown, 8 Vet. App. 246, 
252-53 (1995).  When the question is whether an individual 
was insane at the time of an offense leading to his court-
martial or discharge, the rating agency will base its 
decision on all the evidence procurable relating to the 
period involved, and apply the definition of paragraph (a).  
38 C.F.R. § 3.354(b). The Court has held that the insanity 
need only exist at the time of the commission of the offense 
leading to the person's discharge, and that there is no 
requirement of a causal connection between the insanity and 
the misconduct. Struck v. Brown, 9 Vet. App. 145 (1996).

In May 1997, the VA General Counsel discussed the intended 
parameters of the types of behavior which were defined as 
insanity in 38 C.F.R.§ 3.354 (a).  It was indicated that 
behavior involving a minor episode or episodes of disorderly 
conduct or eccentricity did not fall within the definition of 
insanity in that regulation.  It was further indicated that a 
determination of the extent to which an individual's behavior 
must deviate from his normal method of behavior could best be 
resolved by adjudicative personnel on a case-by-case basis in 
light of the authorities defining the scope of the term 
insanity.  It was stated that the phrase "interferes with the 
peace of society" in the regulation referred to behavior 
which disrupted the legal order of society.  It was stated 
that the term "become antisocial" in the regulation referred 
to the development of behavior that was hostile or harmful to 
others in a manner which deviated sharply from the social 
norm and which was not attributable to a personality 
disorder.  It was indicated that the reference in the 
regulation to "accepted standards of the community to which 
by birth and education" an individual belonged required 
consideration of an individual's ethnic and cultural 
background and level of education. It was stated that the 
regulatory reference to "social customs of the community" in 
which an individual resided required assessment of an 
individual's conduct with regard to the contemporary values 
and customs of the community at large.  The opinion also held 
that behavior which is generally attributable to a substance-
abuse disorder does not exemplify the severe deviation from 
the social norm or the gross nature of conduct which is 
generally considered to fall within the scope of the term 
insanity and therefore does not constitute insane behavior.  
See VAOPGCPREC 20-97 (May 22, 1997).

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.   See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993)).  

III.  Evidence

The appellant was discharged from service in July 1972 under 
dishonorable conditions after the Military Court of Appeals, 
in a May 1972 decision, upheld a July 1970 General Court 
Martial that found the appellant guilty of a murder that took 
place on or about November 18, 1969.  The appellant does not 
dispute that he did, in fact, receive a dishonorable 
discharge.  Rather, he maintains that he was insane at the 
time that he committed the offense in question and that, 
therefore, his discharge does not preclude his entitlement to 
certain VA benefits.

With respect to the appellant's service medical records, the 
Board notes that the appellant did not report any psychiatric 
symptoms on a Report of Medical History dated in September 
1967.  His psychiatric status was clinically evaluated as 
normal at that time. Service medical records dated between 
September 1967 and January 1970 document treatment for 
various physical complaints, to include a problem with being 
intoxicated, but do not appear to reference any psychiatric 
findings.

According to a service treatment record dated January 5, 
1970, the examiner indicated simply that "a sanity board 
evaluation was done" by a specifically named individual. 

According to a report dated January 12, 1970, the 
specifically named individual, an in-service psychiatrist, 
examined the appellant on January 5, 1970, and then prepared 
the report on January 12, 1970.  The in-service psychiatrist 
reported that the appellant was able to give a clear, 
coherent history of events surrounding the charge of murder 
that he was facing.  He related borrowing a bucket loader 
from a service member with his consent and then returning to 
that service member 20 minutes later.  The appellant recalled 
being assaulted by the service member and, while he was 
walking away, feeling dizzy and seeing red and stars.  He 
recalled thinking "weird things" like being followed by the 
service member and feeling as if he was living a nightmare.  
He stated the next thing he remembered was holding a rifle in 
his hand and the weapon being fired.  The appellant indicated 
that he could not recall retrieving the weapon.  He further 
revealed feeling like he was dying and recalled the blood 
running down his face from the fight.

Pertinent history revealed that the appellant gave a history 
of being born out of wedlock and never knowing his father.  
He reported that his mother was "mentally ill".  He said he 
was disliked by his stepfather and physically and emotionally 
abused.  He stated he left his home when he was 14 years old 
because of a fight he had had with is stepfather.  The 
appellant reported that he had been in a motor vehicle 
accident in 1965.  He said he suffered head trauma and was 
hospitalized for a month due to brain trauma.

On mental status examination, the appellant was fully 
oriented, alert, and cooperative.  His speech was clear and 
coherent, and his mood was neutral.  His affect was 
appropriate and showed a normal range of response.  There was 
no evidence of disorder of thought process or content, 
psychosis, or neurosis.  The appellant's memory was intact.  
His judgment was fair and insight was poor.  He was able to 
abstract but, when dealing with proverbs and serial sevens, 
it was noted that he gave up easily, even though he was 
performing adequately.

The in-service psychiatrist diagnosed the appellant with 
emotional instability, chronic-mild, manifested by past and 
family history and difficulty handling moderately stressful 
situations.  The examining psychiatrist felt the appellant 
manifested no evidence of severe psychiatric illness or 
disease, finding:

b.  The [appellant] was at the time of the alleged 
offense so far free from mental defect, disease or 
derangement as to be able concerning the particular acts 
charged to distinguish right from wrong.

c.  The [appellant] was at the time of the alleged 
offense so far free from mental defect, disease or 
derangement as to be able concerning the particular acts 
charged to adhere to the right.

According to an in-service Report of Medical Examination 
dated January 16, 1970, the appellant was psychiatrically 
evaluated as abnormal.  The appellant was noted to have 
claimed amnesia when the alleged murder took place.  A 
"neuro consult" was recommended.  This Report of Medical 
Examination was signed by two different service examiners.

As noted above, VA has attempted on several occasions to 
obtain additional service medical records.  The NPRC has 
responded that it had no further records involving the 
appellant.  Thus, there is no evidence of a "neuro consult" 
dated after the January 16, 1970, Report of Medical 
Examination.

However, VA has obtained records from the appellant's Court 
Martial proceedings in July 1970 (in which he was found 
guilty unpremeditated murder), and his subsequent appeal. 
This evidence refers to testimony provided at trial by the 
in-service psychiatrist who examined the appellant on January 
5, 1970, and wrote the January 12, 1970, evaluation report. 
In a May 1972 opinion, the United States Court of Military 
Appeals (CMA) denied the appellant's appeal.  The appellant 
contended that his civilian counsel accorded him at trial 
provided inadequate representation. On page nine of the CMA's 
opinion, the Judge noted that the in-service psychiatrist, 
who wrote the January 12, 1970, psychiatric examination 
report, testified at trial. 

According to the Judge, the in-service psychiatrist admitted 
that the findings set forth in his pretrial report were 
reached without psychological tests, and were "set out as 
'the Army, in terms of its set-up considers this to be,' but 
that 'from a psychiatric point of view... it really isn't black 
and white.'" 

With respect to his personal "feeling" about the 
appellant's mental condition, the in-service psychiatrist 
added:

...that "at best" it "would have been very difficult" 
for the accused to distinguish right from wrong at the 
time of the offense. He [the psychiatrist] acknowledged 
that his personal opinion was that the [appellant's] 
anxiety at the time of the shooting was "so 
overwhelming" that his "reasoning powers" were 
"fragmented" to the "extent" that he was incapable of 
"premeditation and intent."

The post-service medical evidence shows that reports of 
psychiatric examinations conducted by "R.A.S.", M.D., in 
December 1991 and by VA in February 1995 confirm that the 
appellant has been diagnosed as having PTSD.  In both 
instances, the diagnosis of PTSD was attributed to 
events/stressors that occurred during the appellant's active 
service in Vietnam. In the February 1995 report, it was 
specifically indicated that the appellant's PTSD symptoms had 
been present ever since his tour of duty in Vietnam.  Neither 
report contained any findings with respect to the appellant's 
sanity at the time he committed the murder that resulted in 
his general court-martial and subsequent dishonorable 
discharge.

In support of his appeal, the appellant submitted a July 1999 
statement from a staff psychiatrist at the VA Medical Center 
(VAMC) in Martinsburg, West Virginia.  The psychiatrist 
indicated that the appellant had been followed in the mental 
health clinic since June 1995 for treatment of PTSD secondary 
to combat exposure.  He said the appellant experienced heavy 
combat during his active service in Vietnam. The appellant 
was noted to have experienced much emotional duress, which 
included witnessing the loss of a number of friends when a 
mess tent was bombed. An in-service history of insomnia was 
also reported.  The appellant described becoming increasingly 
paranoid leading up to the events of his commission of 
murder.  He said he was in a chronic state of fear 
characterized by night sweats, chest pain, and dyspnea. In 
view of the foregoing facts, the psychiatrist opined that 
"there is little doubt that this [appellant's] mental status 
and competency had been compromised by his combat exposure".

The same VA psychiatrist provided an additional report in 
January 2005, however, based on a review of the appellant's 
claims file.  The January 2005 VA psychiatrist summarized the 
findings made by the in-service psychiatrist in the January 
12, 1970, evaluation report, noting that the appellant had 
had no psychosis, evidence of psychiatric illness, or mental 
defect.  The appellant possessed sufficient mental capacity 
to understand the true nature of the seriousness of the 
charges at the time of his interview.  The in-service 
psychiatrist had also felt that the appellant had a character 
or behavior disorder at the time.  Based on review of the 
January 12, 1970, report, the January 2005 VA psychiatrist 
agreed with the findings.  The January 2005 VA psychiatrist 
added that he had no medical evidence to overturn the in-
service psychiatrist's opinion, and that he could not 
speculate on the event that occurred over 30 years before.  

Furthermore, with respect to the May 1999 letter, the January 
2005 VA examiner recalled that the appellant had requested a 
letter for continuation of his treatment of his outpatient 
mental health care in July 1999, and that it was issued to 
him.  In the January 2005 report, the VA examiner explained 
that the purpose of the May 1999 letter was meant to describe 
how the PTSD affected the appellant's functioning after 
service discharge.  The VA psychiatrist clarified that the 
words used in the May 1999 letter were based on what the 
appellant had said, specifically noting that the May 1999 
letter was not an actual opinion letter, but rather, a 
comment on the appellant's PTSD, and how it affected his 
functioning relative to painful combat experiences.

In a May 2005 addendum, the same VA psychiatrist reported 
that he had again reviewed the appellant's claims file, in 
its entirety, for the second time-to specifically include 
the January 12, 1970, service psychiatric examination report 
and the CMA decision dated May 12, 1972.  Based on that 
review, the VA psychiatrist opined that there was no evidence 
to show that the appellant was insane at the time of the 
incident.

The record reflects some confusion about the time line of the 
events documented in the appellant's service medical records 
during the month of January 1970.  The appellant's attorney 
has made several requests for a copy of the "Sanity Board 
Evaluation" that was referred to in a "January 15, 1970," 
service treatment report. 

A review of the record reveals that, in the April 1998 
remand, the Board incorrectly identified the in-service 
medical record dated January 5, 1970, as "January 15, 
1970."  While the date stamp has an ink mark before the 
number five that resembles the number one, closer review 
reveals that it is an ink mark, however, and not the number 
one.  A handwritten treatment note written on the same page, 
but after the foregoing note, is dated "January 5, 1970."  
This evidence reflects that the in-service psychiatrist 
examined the appellant on January 5, 1970, and then wrote the 
"Sanity Board Evaluation" dated January 12, 1970, which is 
of record. 

The Report of Medical Examination dated January 16, 1970, is 
the other report referred to by the appellant's attorney. 

IV.  Analysis

Considering the evidence of record in light of the above-
noted legal criteria, the Board is unable to find that any of 
the above-cited evidence shows or even sufficiently suggests 
that the appellant was insane as defined for VA purposes at 
the time of the commission of the act that led to his court 
martial and dishonorable discharge.  Rather, the competent 
and persuasive evidence on this question tends to establish 
that he was not then insane.  

Post-service medical records certainly document psychiatric 
problems and diagnoses that include PTSD.  However, prior to 
his committing murder and subsequent confinement in service, 
there were no findings pertaining to complaints, treatment, 
or diagnosis of a psychiatric disorder.  His occasional 
problem with intoxication does not show that he was insane.  
Further, a psychiatrist examined the appellant in connection 
with the court-martial and determined, in his trained medical 
opinion, that the appellant did not have a severe psychiatric 
disorder; this is so even if, as a physician later indicated, 
PTSD had its onset during service. Moreover, it does not 
appear that there is any competent and persuasive evidence to 
the contrary.

The Board recognizes that the 1999 opinion from a staff 
psychiatrist at the Martinsburg VAMC indicates that, during 
service, the appellant's mental status and competency had 
been compromised by his combat exposure.  However, the same 
physician essentially clarified, in a January 2005 report and 
May 2005 addendum, that this comment was a reiteration of the 
veteran's own report, and that, based on his review of the 
evidence of record, there was no evidence to support a 
finding of insanity at the time the appellant committed the 
murder.  

The Board emphasizes that the findings contained in the 
report of the January 1970 examination, which preponderate 
against the appellant's claim, should be afforded 
considerable weight because the in-service psychiatrist made 
the observations and opinion at a time proximate to the 
offense.  In other words, the contemporaneous medical 
evidence has significantly more probative value than the 1999 
VA medical statement or any other evidence of record.  This 
report also provided the basis for the VA psychiatrist's 
January 2005 report and May 2005 addendum.

The appellant's attorney maintains that the testimony of the 
in-service psychiatrist during the General Court Martial, 
which the CME cited in its opinion, supports the appellant's 
claim that he was insane at the time of the murder.  The 
Board disagrees.  Base on a reading of the CME opinion, the 
in-service psychiatrist testified with respect to the issue 
of whether the appellant committed "premeditated" murder, 
as opposed to "unpremeditated" murder.  This is legally 
different than whether the appellant was insane at the time 
of the murder.  Thus, the in-service psychiatrist's testimony 
is not probative on the question of whether the appellant was 
insane at the time of the murder.  

In contrast, however, the in-service psychiatrist clearly 
found, in the January 1970 report, that, at the time of the 
murder, the appellant was "so far free from mental defect, 
disease or derangement as to be able concerning the 
particular acts charged to distinguish right from wrong", 
and "to be able concerning the particular acts charged to 
adhere to the right".

Furthermore, the January 2005 VA psychiatrist concluded that 
the evidence of record did not support a finding of insanity, 
based on a review of the January 12, 1970, in-service 
psychiatric examination report and the United States Court of 
Military Appeals (CME) decision dated May 12, 1972.  The 
Board points out that the fact that the CME upheld the 
verdict of unpremeditated murder would appear to indicate 
that the appellant was determined to be sane at the time of 
the murder.

The appellant's attorney argues that the opinion expressed by 
the VA psychiatrist in the January 2005 report and May 2005 
addendum provides an inadequate basis for adjudication of the 
claim.  The Board disagrees.  

In a March 2004 letter, the appellant's attorney asserted 
that the [July] 1999 VA psychiatric report (which was written 
by the same psychiatrist who wrote the January 2005 VA 
psychiatric report and May 2005 addendum), was the only 
medical opinion that addressed the proper standard for 
insanity, as defined by 38 C.F.R. § 3.354.  He then requested 
an examination based upon review of all of the medical 
records and use of the correct standard.  In August 2004, the 
Board remanded the case to the RO, in part, for that purpose.

As previously discussed, however, the January 2005 VA 
psychiatrist, who also wrote the July 1999 report, clarified 
that the July 1999 report was not an opinion letter.  The VA 
psychiatrist further opined that, based on a review of the 
evidence of record, that there was no evidence upon which to 
base a finding of insanity at the time the appellant 
committed the murder.  

Thus, while the appellant's attorney now asserts that the 
January 2005 and May 2005 addendum are inadequate because the 
VA psychiatrist did not specifically address the definition 
of insanity as described in 38 C.F.R. § 3.354, the Board 
emphasizes that the VA psychiatrist based his opinion, as 
reflected in the January 2005 report and May 2005 addendum, 
on a review of the entire claims file and specifically 
addressed the issue of whether the appellant was insane at 
the time of the murder.  Hence, his opinion is sufficient in 
this regard.  Moreover, the appellant's attorney has not 
provided or pointed to any competent medical evidence to 
rebut that physician's findings or the findings of the in-
service psychiatrist.  

The Board would also point out that, however well-intentioned 
the assertions of the appellant and his attorney advanced in 
support of the claim, neither has the medical training or 
expertise to render a probative (persuasive) opinion on a 
medical matter-here, the appellant's psychiatric state at 
the time of the offense in question.  See Bostain v. West , 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").

In view of the foregoing, the Board is compelled to conclude 
that there simply is no competent, and persuasive evidence 
showing that during that time frame in question, the 
appellant's behavior was such as to warrant of finding that 
he was then insane, as such term is defined in 38 C.F.R. § 
3.354(a) and interpreted by the Court and VA's General 
Counsel.  Moreover, as the preponderance of the pertinent, 
objective evidence weighs against a finding that the 
appellant was insane at the time of the offense in 1969 that 
led to his discharge under dishonorable conditions, the 
benefit-of-the-doubt doctrine is not applicable (see 38 
U.S.C.A § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990), and the appeal must be denied.




ORDER

As the character of the appellant's discharge from service 
constitutes a bar to certain VA benefits, the appeal is 
denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


